Title: [Harvard and Worcester, 1751-1755]
From: Adams, John
To: 


      The two last years of my Residence at Colledge, produced a Clubb of Students, I never knew the History of the first rise of it, who invited me to become one of them. Their plan was to spend their Evenings together, in reading any new publications, or any Poetry or Dramatic Compositions, that might fall in their Way. I was as often requested to read as any other, especially Tragedies, and it was whispered to me and circulated among others that I had some faculty for public Speaking and that I should make a better Lawyer than Divine. This last Idea was easily understood and embraced by me. My Inclination was soon fixed upon the Law: But my Judgment was not so easily determined. There were many difficulties in the Way. Although my Fathers general Expectation was that I should be a Divine, I knew him to be a Man of so thoughtful and considerate a turn of mind, to be possessed of so much Candor and moderation, that it would not be difficult to remove any objections he might make to my pursuit of Physick or Law or any other reasonable Course. My Mother although a pious Woman I knew had no partiality for the Life of a Clergyman. But I had Uncles and other relations, full of the most illiberal Prejudices against the Law. I had indeed a proper Affection and veneration for them, but as I was under no Obligation of Gratitude to them, which could give them any colour of Authority to prescribe a course of Life to me, I thought little of their Opinions. Other Obstacles more serious than these presented themselves. A Lawyer must have a Fee, for taking me into his Office. I must be boarded and cloathed for several Years: I had no Money; and my Father having three Sons, had done as much for me, in the Expences of my Education as his Estate and Circumstances could justify and as my Reason or my honor would allow me to ask. I therefore gave out that I would take a School, and took my Degree at Colledge undetermined whether I should study Divinity, Law or Physick. In the publick Exercises at Commencement, I was somewhat remarked as a Respondent, and Mr. Maccarty of Worcester who was empowered by the Select Men of that Town to procure them a Latin Master for their Grammar School engaged me to undertake it. About three Weeks after commencement in 1755, when I was not yet twenty Years of Age, a horse was sent me from Worcester and a Man to attend me. We made the Journey about Sixty miles in one day and I entered on my Office. For three months I boarded with one Green at the Expence of the Town and by the Arrangement of the Select Men. Here I found Morgans Moral Phylosopher, which I was informed had circulated, with some freedom, in that Town and that the Principles of Deism had made a considerable progress among several Persons, in that and other Towns in the County. Three months after this the Select Men procured Lodgings for me at Dr. Nahum Willards. This Physician had a large Practice, a good reputation for Skill, and a pretty Library. Here were Dr. Cheynes Works, Sydenham and others and Van Sweetens Commentaries on Boerhave. I read a good deal in these Books and entertained many thoughts of Becoming a Physician and a Surgeon: But the Law attracted my Attention more and more, and Attending the Courts of Justice, where I heard Worthington, Hawley, Trowbridge, Putnam and others, I felt myself irresistably impelled to make some Effort to accomplish my Wishes. I made a Visit to Mr. Putnam, and offered myself to him: He received me with politeness and even Kindness, took a few days to consider of it, and then informed me that Mrs. Putnam had consented that I should board in his House, that I should pay no more, than the Town allowed for my Lodgings, and that I should pay him an hundred dollars, when I should find it convenient. I agreed to his proposals without hesitation and immediately took Possession of his Office. His Library at that time was not large: but he had all the most essential Law Books: immediately after I entered with him however he sent to England for a handsome Addition of Law Books and for Lord Bacons Works. I carried with me to Worcester, Lord Bolingbrokes Study and Use of History, and his Patriot King. These I had lent him, and he was so well pleased with them that he Added Bolingbrokes Works to his List, which gave me an Opportunity of reading the Posthumous Works of that Writer in five Volumes. Mr. Burke once asked, who ever read him through? I can answer that I read him through, before the Year 1758 and that I have read him through at least twice since that time: But I confess without much good or harm. His Ideas of the English Constitution are correct and his Political Writings are worth something: but in a great part of them there is more of Faction than of Truth: His Religion is a pompous Folly: and his Abuse of the Christian Religion is as superficial as it is impious. His Style is original and inimitable: it resembles more the oratory of the Ancients, than any Writings or Speeches I ever read in English.
      
      In this Situation I remained, for about two Years Reading Law in the night and keeping School in the day. At Breakfast, Dinner, and Tea, Mr. Putnam was commonly disputing with me upon some question of Religion: He had been intimate with one Peasley Collins, the Son of a Quaker in Boston, who had been to Europe and came back, a Disbeliever of Every Thing: fully satisfied that all Religion was a cheat, a cunning invention of Priests and Politicians: That there would be no future State, any more than there is at present any moral Govern­ment. Putnam could not go these whole Lengths with him. Although he would argue to the extent of his Learning and Ingenuity, to destroy or invalidate the Evidences of a future State, and the Principles of natural and revealed Religion, Yet I could plainly perceive that he could not convince himself, that Death was an endless Sleep. Indeed he has sometimes said to me, that he fully believed in a future Existence, and that good Conduct in this Life, would fare better in the next World than its contrary. My Arguments in favor of natural and revealed Religion, and a future State of Rewards and Punishments, were nothing more than the common Arguments and his against them may all be found in Lucretius, together with many more.
      There were two other Persons in the Neighbourhood, Doolittle and Baldwin, who were great Readers of Deistical Books, and very great Talkers. These were very fond of conversing with me. They were great Sticklers for Equality as well as Deism: and all the Nonsense of these last twenty Years, were as familiar to them as they were to Condorcet or Brissot. They were never rude however or insolent to those who differed from them. Another excentric Character was Joseph Dyer, who had removed from Boston and lived on a Farm of Mr. Thomas Hand-cock, Uncle of the late Governor, and kept a Shop. He had Wit and learning of some Sorts, but being very sarcastic, and very bitter against almost every body, but especially the Clergy, he was extreamly unpopular. An Arian by profession, he was far more odious among the People than the Deists. He had written many Manuscripts especially upon the Athanasian Doctrine of the Trinity, which he lent me: but though I read them all, having previously read Dr. Clark and Emlin as well as Dr. Waterland, I found nothing new. He was also a very profound Student in the Prophecies, and had a System of his own. According to him Antichrist signified all Tyranny and Injustice through the World. He carried his Doctrine of Equality, to a greater Extremity, or at least as great as any of the wild Men of the French Revolution. A perfect Equality of Suffrage was essential to Liberty. I stated to him the Cases of Women, of Children, of Ideots, of Madmen, of Criminals, of Prisoners for Debt or for Crimes. He could not give me any sensible Answer to these Objections: but still every limitation of the right of Suffrage, every qualification of freehold or any other property, was Antichrist. An entire Levell of Power, Property, Consideration were essential to Liberty and would be introduced and established in the Millenium. I spent the more Evenings with these Men, as they were readers and thinking Men, though I differed from them all in Religion and Government, because there were no others in Town who were possessed of so much litterature, Mr. Maccarty and Mr. Putnam excepted. With Mr. Maccarty I lived in Harmony and social Conversation. The Family of the Chandlers, were well bred and agreable People and I as often visited them as my School and my Studies in the Lawyers office would Admit, especially Colonel Gardiner Chandler with whom I was the most intimate. The Family of the Willards of Lancaster, were often at Worcester, and I formed an Acquaintance with them, especially Abel Willard who had been one Year with me at Colledge, who had studied the Law under Mr. Pratt in Boston. With him I lived in Friendship and once made him a Visit in Lancaster in the Lifetime of his venerable Mother, with whom he then lived. The Family of the Greens in Boston, connected with the Chandlers, were often at Worcester where I became acquainted with many of them of both Sexes. They were then a Family of considerable Wealth and agreable manners. Their descendants, who have generally pursued the same mercantile Employments are now become numerous, have formed powerful connections and have accumulated Riches.
      While I was at Worcester, three great Personages from England passed through that Town: Lord Loudoun was one. He travelled in the Winter from New York to Boston and lodged at Worcester in his Way. The Relations We had of his manners and Conduct on the Road gave Us no great Esteem of his Lordships qualifications to conduct the War and excited gloomy Apprehensions. The Young Lord Howe, who passed from Boston to New York, was the very reverse and spread every where the most sanguine hopes, which however were too soon disappointed by his melancholly but Heroic Death. The third was Sir Geoffery Amherst, afterward Lord Amherst and Commander in Chief of the English Army. Amherst who had arrived at Boston from the Conquest of Louisbourg, marched with his Army of four thousand Men, across the Country, and halted a few days at Worcester, having encamped his Army on the hill behind the present Court house. Here We had an opportunity of seeing him, his officers and Army. The officers were very social, spent their Evenings and took their Suppers with such of the Inhabitants as were able to invite, and entertained Us with their Music and their dances. Many of them were Scotchmen in their plaids and their Music was delightfull; Even the Bagpipe was not disagreable. The General Lodged with Coll. Chandler the elder and was very inquisitive concerning his farm insisting on rambling over the whole of it. The excellent order and discipline observed by these Troops, revived the hopes of the Country, which were ultimately fully satisfied by the entire conquest of Canada, with the help of the Militia of the Country, which was sent on to their Assistance with great confidence.
     